Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 1 of 37 PageID #: 557



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


CONFORMIS, INC.,                                          )
                                                          )
                      Plaintiff,                          )
                                                          ) Case Action No. 19-1528-RGA
             v.                                           )
                                                          )
ZIMMER BIOMET HOLDINGS, INC. and                          )
ZIMMER, INC.,                                             ) JURY TRIAL DEMANDED
                                                          )
                      Defendants.                         )
                                                          )


                  AMENDED COMPLAINT FOR PATENT INFRINGEMENT

        For its Amended Complaint against Zimmer Biomet Holdings, Inc. and Zimmer, Inc.

(together, “Zimmer Biomet” or “Defendants”), Plaintiff Conformis, Inc. (“Conformis” or

“Plaintiff”), by its attorneys, alleges as follows:

                                    NATURE OF THE ACTION

        1.        This is a patent infringement action.

        2.        Conformis brings this action to seek damages and other relief arising from the

infringement by Zimmer Biomet of (i) U.S. Patent No. 8,377,129 (“the ʼ129 Patent,” attached

hereto as Exhibit A), entitled “Joint Arthroplasty Devices and Surgical Tools,” (ii) U.S. Patent

No. 8,460,304 (“the ’304 Patent,” attached hereto as Exhibit B), entitled “Joint Arthroplasty

Devices and Surgical Tools,” (iii) U.S. Patent No. 9,186,161 (“the ’161 Patent,” attached hereto

as Exhibit C), entitled “Surgical Tools for Arthroplasty,” and (iv) U.S. Patent No. 9,295,482

(“the ’482 Patent,” attached hereto as Exhibit D), entitled “Patient Selectable Joint Arthroplasty

Devices and Surgical Tools” (collectively, “the Patents-In-Suit”).
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 2 of 37 PageID #: 558



                                             PARTIES

       1.        Plaintiff Conformis, Inc. is a Delaware corporation with its worldwide

headquarters at 600 Technology Park Drive, Billerica, Massachusetts 01821.

       2.        Conformis is the assignee and owner of the Patents-In-Suit.

       3.        Upon information and belief, Defendant Zimmer Biomet Holdings, Inc. is a

Delaware corporation with its principal place of business at 345 East Main Street, Warsaw,

Indiana 46580.

       4.        Upon information and belief, Defendant Zimmer, Inc. is a Delaware corporation

with its principal place of business at 345 East Main Street, Warsaw, Indiana 46580.

                                 JURISDICTION AND VENUE

       5.        Conformis’ patent infringement claims arise under the Patent Laws of the United

States, Title 35, of the United States Code. Accordingly, this Court has subject matter

jurisdiction over such claims pursuant to 28 U.S.C. §§ 1331 (federal question) and 1338 (action

arising under an Act of Congress relating to patents).

       6.        This Court has personal jurisdiction over Defendants, at least because Defendants

are at home in the State of Delaware, where they are incorporated and have a registered agent for

service of process. In addition, upon information and belief, Defendants regularly do or solicit

business in the State of Delaware and have committed one or more acts of patent infringement

complained of herein in the District of Delaware.

       7.        Venue in this Court is proper under the provisions of 28 U.S.C. §§ 1391(b) and

(c) and 28 U.S.C. § 1400. Defendants are incorporated in Delaware and thus reside in this State.




                                                 2
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 3 of 37 PageID #: 559



                                   FACTUAL BACKGROUND

        A.      Background

        8.      Conformis is the world’s leading designer, developer, and manufacturer of

patient-specific instrument systems required to best fit implants into a specific patient’s body.

Conformis also designs and manufactures patient-specific knee and hip replacement implant

systems. Founded by doctors affiliated with Stanford and Harvard Medical Schools, Conformis

began with a revolutionary idea: make the implant and tools fit the patient rather than forcing the

patient to fit the implant and tools.

        9.      For decades before Conformis’ innovation, surgeons have been implanting

medical devices using (and many are still using) standard instrument systems that have not been

designed with reference to the anatomy of individual patients. As a result of this imprecise

approach, after surgery, patients commonly suffer loss of movement and function, instability,

and lingering pain.

        10.     Conformis recognized that the conventional process of joint repair was

backwards: rather than fitting the patient to the tools, the tools should be designed and developed

specifically for the patient, as this produces a better-seated implant.

        11.     Conformis therefore set out to develop patient-specific instrument systems, which

precisely place an implant, reduce surgical time and trauma, and create a reproducible surgical

technique. Conformis’ patient-specific instrument systems eliminate many of the traditional

instruments associated with conventional surgery while concurrently simplifying and improving

surgical technique.




                                                  3
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 4 of 37 PageID #: 560



       B.      Conformis’ Patents

       12.     Conformis has made significant investments in the research, development, and

testing of patient-specific instrument systems for joint replacement surgery.

       13.     To protect those investments, Conformis applied for and obtained a number of

patents, including the Patents-In-Suit.

       14.     Patent authorities worldwide have recognized that Conformis’ patient-specific

instrument systems are worthy of patent protection, and have granted Conformis over 200

patents on its technologies. These patents, and Conformis’ many additional pending patent

applications, span a range of related technologies including imaging software, image processing,

patient-specific orthopedic implants, patient-specific orthopedic instrumentation, methods of

design and manufacture of patient-specific systems, and related surgical techniques. The

technology and patent portfolio are applicable to all major joint systems, including knee, hip,

shoulder, and ankle joints.

       15.     The ’129 Patent was duly and legally issued by the United States Patent and

Trademark Office (“USPTO”) on February 19, 2013, to Wolfgang Fitz, Philipp Lang, Daniel

Steines, Konstantinos Tsougarakis and Rene Vargas-Voracek, after fair and full examination, for

“Joint Arthroplasty Devices and Surgical Tools.” The ’129 Patent is assigned to Conformis.

       16.     The ’304 Patent was duly and legally issued by the USPTO on June 11, 2013, to

Wolfgang Fitz, Philipp Lang, Daniel Steines, Konstantinos Tsougarakis and Rene Vargas-

Voracek, after full and fair examination, for “Joint Arthroplasty Devices and Surgical Tools.”

The ’304 Patent is assigned to Conformis.

       17.     The ’161 Patent was duly and legally issued by the USPTO on November 17,

2015, to Philipp Lang, Wolfgang Fitz, Ray Bojarski, Daniel Steines, Albert G. Burdulis, Jr., and

                                                 4
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 5 of 37 PageID #: 561



Rene Vargas-Voracek, after fair and full examination, for “Surgical Tools for Arthroplasty.”

The ’161 Patent is assigned to Conformis.

       18.       The ’482 Patent was duly and legally issued by the USPTO on March 29, 2016, to

Wolfgang Fitz, Philipp Lang, Raymond A. Bojarski and Daniel Steines, after fair and full

examination, for “Patient Selectable Joint Arthroplasty Devices and Surgical Tools.” The ’482

Patent is assigned to Conformis.

       19.       Conformis is the owner of all rights, title, and interest in and to the Patents-In-

Suit. Conformis possesses all rights to sue and recover for past and future infringement of the

Patents-In-Suit.

       C.        Zimmer Biomet’s Infringing Activities

       20.       Zimmer Biomet offers lines of patient-specific or personalized surgical

instruments that are based on images of the patient’s knee for knee replacement surgery,

including at least those offered as part of Zimmer Biomet’s SignatureTM Personalized Patient

Care Vanguard® Complete Knee System (“Vanguard®”), Persona® The Personalized Knee

System (“Persona®”), NexGen® Complete Knee Solution (“NexGen®”), and Gender Solutions®

Natural-Knee® Flex System (“Gender Solutions®”) (collectively, the “Accused Knee

Instruments”).

       21.       Zimmer Biomet also sells implants as part of those systems to be used with the

Accused Knee Instruments, including but not limited to NexGen® CR, NexGen CR-Flex, NexGen

CR-Flex Gender, NexGen LPS, NexGen LPS-Flex, NexGen LPS-Flex Gender, Persona CR,

Persona PS, Vanguard Cruciate Retaining Knee, Vanguard Posterior Stabilized Knee and

Gender Solutions high-flex femoral implant (collectively, the “Accused Knee Implants”).



                                                    5
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 6 of 37 PageID #: 562



       22.       Zimmer Biomet also offers a line of patient-specific or personalized surgical

instruments that are based on images of the patient’s shoulder for shoulder arthroplasty surgery,

including at least those offered as part of the Signature Personalized Patient Care for

Comprehensive Total and Reverse Shoulder Systems, including the SignatureTM Glenoid system,

and the PSI Shoulder for Trabecular Metal Reverse Glenoid (collectively, the “Accused Shoulder

Instruments”).

       23.       As part of that system, Zimmer Biomet also sells implants to be used with the

Accused Shoulder Instruments, including but not limited to Trabecular MetalTM Reverse Glenoid

Baseplate, Trabecular Metal Reverse Plus System, the Signature Personalized Patient Care for

Comprehensive Total and Reverse Shoulder Systems, which includes the Modular Hybrid

Glenoid, Bio-Modular Heads and Comprehensive® Vault Reconstruction System (collectively,

the “Accused Shoulder Implants”).

       24.       Zimmer Biomet also offers patient-specific surgical instruments that are based on

preoperative patient imaging scans for use during hip replacement surgery, including at least

those offered as part of the Signature Personalized Patient Care System - Acetabular Guide

System (collectively, the “Accused Hip Instrument”).

       25.       As part of that system, Zimmer Biomet also sells implants to be used with the

Accused Hip Instrument, including but not limited to the triflange acetabular component and the

implants identified in Exhibit H attached hereto (collectively, the “Accused Hip Implants”).

       26.       Zimmer Biomet’s patient-specific and personalized instruments compete with

Conformis’ innovative patient-specific products for joint surgery.

       27.       Zimmer Biomet is infringing all of the Patents-in-Suit by making, using,

providing, offering to sell, and selling (directly or through intermediaries) the Accused Knee

                                                  6
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 7 of 37 PageID #: 563



Instruments, in conjunction with the Accused Knee Implants, in this District and elsewhere in the

United States.

       28.       Zimmer Biomet is infringing at least the ’304 Patent and ’161 Patent by making,

using, providing, offering to sell, and selling (directly or through intermediaries) at least the

Accused Shoulder Instruments in conjunction with the Accused Shoulder Implants, in this

District and elsewhere in the United States.

       29.       Zimmer Biomet is infringing at least the ’304 Patent, ’161 Patent and ’482 Patent

by making, using, providing, offering to sell, and selling (directly or through intermediaries) at

least the Accused Hip Instrument in conjunction with the Accused Hip Implants, in this District

and elsewhere in the United States.

                 COUNT I: INFRINGEMENT OF U.S. PATENT NO. 8,377,129

       30.       Conformis repeats and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       31.       Zimmer Biomet has in the past and is presently making, using, offering for sale,

and/or selling a patient-specific system for knee surgery that directly infringes one or more

claims of the ’129 Patent, literally or under the doctrine of equivalents.

       32.       The Accused Knee Instruments, in conjunction with the Accused Knee Implants,

practice at least one claim of the ’129 Patent. For example, claim 1 recites:

       A patient-specific instrument system for surgery of a diseased or damaged knee joint of a
       patient, the instrument system comprising:

                 a patient-specific surface for engaging at least a portion of a substantially uncut
                 joint surface of the diseased or damaged knee joint of the patient,

                        the patient-specific surface including cartilage information derived from
                        image data of the diseased or damaged knee joint of the patient; and

                        a guide for directing a surgical instrument,
                                                   7
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 8 of 37 PageID #: 564




                               wherein the guide has a predetermined position relative to the
                               patient-specific surface and a predetermined orientation relative to
                               at least one of an anatomical axis and a biomechanical axis
                               associated with said knee joint;

                               wherein the guide defines a drilling path through at least a portion
                               of the knee joint,

                                       the drilling path having a position based on a
                                       predetermined internal rotation angle or external rotation
                                       angle of an orthopedic implant.

       33.     As an example of an Accused Knee Instrument, Zimmer Biomet’s Persona®

system, is marketed as “THE PERSONALIZED KNEE SYSTEM,” and is used in conjunction

with Accused Knee Implants. Ex. E at Cover. Claim 1 of the ’129 Patent recites “[a] patient-

specific instrument system for surgery of a diseased or damaged knee joint of a patient,”

comprising “a patient-specific surface for engaging at least a portion of a substantially uncut

joint surface of the” knee joint, which includes “cartilage information derived from image data”

of the knee joint and also includes “a guide for directing a surgical instrument.” Ex. A at Claim

1. The Persona® system

       is indicated as an orthopedic instrument system to assist in the positioning of knee
       replacement components. It involves surgical planning software used pre-
       operatively to plan the surgical placement of the components on the basis of
       provided patient radiological images with identifiable placement anatomical
       landmarks, and surgical instrument components that include patient specific or
       customized guides fabricated on the basis of the surgical plan to precisely reference
       the placement of the implant components intra-operatively per the surgical plan.

Ex. F at INTRO.1. Additionally, the operator is instructed “not [to] remove any . . . cartilage

from the femur” or tibia when using the instrument. Id. at 2, 9.

       34.     Claim 1 of the ’129 Patent also recites that “the guide has a predetermined

position relative to the patient-specific surface and a predetermined orientation relative to . . . an

anatomical axis [or] a biomechanical axis associated” with the knee joint and “defines a drilling
                                                8
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 9 of 37 PageID #: 565



path through at least a portion of the knee joint . . . based on a predetermined internal rotation

angle or external rotation angle of an orthopedic implant.” Ex. A at Claim 1. The Accused Knee

Instruments and Accused Knee Implants involve “[i]nteractive, 3D virtual surgeon planning

[that] enhances visualization of patient anatomy and implant position” and the “[v]irtual planning

attributes are embodied in patient specific, 3D printed guides.” See

https://www.zimmerbiomet.com/medical-professionals/knee/product/personalized-guides.html.

Upon information and belief, this planning includes setting the positioning of the implant, as well

as a rotation, which is set based on the patient’s existing anatomical axis or biomechanical axis.

The Persona® system, for example, consists of an “optional Tibial Rotational Guide . . . to set the

axial rotation of the tibial component.” Ex. F at INTRO.1. During the surgical procedure, the

instrument guides fit on the surface of the femur and tibia so as to ensure the correct positioning

and rotation as was planned. The instrument guides also “have pin holes to allow the surgeon to

precisely insert reference pins . . . that set the position of the cut guides.” Id. On information

and belief, these pin holes require drilling along a path through the knee joint based on a position

and orientation that was planned prior to the surgery.

       35.      The other Accused Knee Instruments and Accused Knee Implants infringe the

’129 Patent in a similar manner. Upon information and belief, the different Accused Knee

Instruments and Accused Knee Implants function in a manner substantially similar to those in

and used with Zimmer Biomet’s Persona® system.

       36.      Zimmer Biomet’s infringing activities violate one or more subsections of 35

U.S.C. § 271.

       37.      Zimmer Biomet has also actively induced, and continues to actively induce,

others to infringe at least claim 1 of the ’129 Patent in violation of 35 U.S.C. § 271(b) by

                                                  9
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 10 of 37 PageID #: 566



causing, instructing, urging, encouraging and/or aiding others to directly infringe at least claim 1

of the ’129 Patent by making, using, offering to sell, selling, and/or importing in and into the

United States the Accused Knee Instruments and Accused Knee Implants, as detailed above.

Zimmer Biomet’s active inducement has included and/or will include, for example and without

limitation, marketing, selling, and offering to sell the Accused Knee Instruments and Accused

Knee Implants, providing instructions on how to use the Accused Knee Instruments and Accused

Knee Implants, selling instrumentation or devices for use with the Accused Knee Instruments

and Accused Knee Implants, and promoting the use of the Accused Knee Instruments and

Accused Knee Implants. For example, Zimmer Biomet has encouraged and/or will encourage

customers including scientists, researchers, and health care professionals to use the Accused

Knee Instruments and Accused Knee Implants by means of marketing materials and videos.

Zimmer Biomet also has instructed and/or will instruct customers on how to use the Accused

Knee Instruments and Accused Knee Implants by means of product manuals.

       38.     Zimmer Biomet has also contributed, and continues to contribute, to its

customers’ direct infringement of the ’129 Patent in violation of 35 U.S.C. § 271(c) by providing

the Accused Knee Instruments in conjunction with the Accused Knee Implants, which are not

suitable for any substantial non-infringing use. For example, the only use for the accused

instruments that have a “patient-specific surface” is as part of a pre-planned knee replacement

surgery as detailed above. This use infringes at least claim 1 of the ‘129 Patent.

       39.     Zimmer Biomet became aware of the application leading to the ‘129 Patent, as

well as other Conformis patents in the same family, at least as of March 2011, when Conformis

presented Zimmer Biomet with information about its patent portfolio. Upon information and

belief, Zimmer Biomet kept track of patents in Conformis’s portfolio. Specifically, Zimmer

                                                 10
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 11 of 37 PageID #: 567



Biomet knew of the ‘129 Patent when it cited the patent in an Information Disclosure Statement

which was filed with the U.S. Patent and Trademark Office on November 26, 2015, in U.S.

patent application No. 14/330,758 (now U.S. Patent No. 9,345,551). Zimmer Biomet also had

notice of the ’129 Patent by the filing of the original Complaint. On information and belief,

Zimmer Biomet’s direct and indirect infringement of the ’129 Patent has been willful.

       40.     Thus, upon information and belief, Zimmer Biomet knew about and/or was

willfully blind to the ‘129 Patent since the time it was issued and to the fact that Zimmer

Biomet’s actions have infringed and will infringe and have induced and contributed and will

induce and contribute to infringement of the ’129 Patent with the knowledge and intent that one

or more claims of the ’129 Patent be infringed. In any event, Zimmer Biomet had this

knowledge by the time of the filing of the original complaint in this action.

       41.     Conformis has suffered economic harm as a result of Zimmer Biomet’s infringing

activities in an amount to be proven at trial, but in no case less than a reasonably royalty.

               COUNT II: INFRINGEMENT OF U.S. PATENT NO. 8,460,304

       42.     Conformis repeats and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       43.     Zimmer Biomet has in the past and is presently making, using, offering for sale,

and/or selling patient-specific systems for knee surgery, hip surgery, and shoulder surgery that

directly infringe one or more claims of the ’304 Patent, literally or under the doctrine of

equivalents. These include the Accused Knee Instruments and Accused Knee Implants, Accused

Hip Instrument and Accused Hip Implants, and Accused Shoulder Instruments and Accused

Shoulder Implants.



                                                 11
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 12 of 37 PageID #: 568



        44.     Zimmer Biomet’s systems practice at least one claim of the ’304 Patent. For

example, claim 1 recites:

        A surgical instrument for use in surgically repairing a joint of a patient, the surgical
        instrument comprising:

                a mold having an internal surface that includes joint information derived from
                image data of the joint of the patient; and

                two or more guide holes, each configured to guide a surgical pin,

                        wherein at least one of the two or more guide holes has a position based
                        on anatomical information of the joint of the patient to facilitate the
                        placement of an articular repair system when the internal surface of the
                        mold is aligned with the joint of the patient,

                                wherein the articular repair system has a predetermined rotation
                                angle and

                                wherein the position is based on the predetermined rotation angle.

        45.     As an example of an Accused Knee Instrument, Zimmer Biomet’s Persona®

system, is marketed as “THE PERSONALIZED KNEE SYSTEM” and is used in conjunction

with Accused Knee Implants. Ex. E at Cover. Claim 1 of the ’304 Patent requires that the

“surgical instrument for use in surgically repairing a joint of a patient . . . has an internal surface

that includes joint information derived from image data of the joint of the patient.” Ex. B at

Claim 1. The Persona® system

        is indicated as an orthopedic instrument system to assist in the positioning of knee
        replacement components. It involves surgical planning software used pre-
        operatively to plan the surgical placement of the components on the basis of
        provided patient radiological images with identifiable placement anatomical
        landmarks, and surgical instrument components that include patient specific or
        customized guides fabricated on the basis of the surgical plan to precisely reference
        the placement of the implant components intra-operatively per the surgical plan.

Ex. F at INTRO.1.



                                                  12
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 13 of 37 PageID #: 569



        46.     Claim 1 of the ’304 Patent also recites that the claimed instrument has “two or

more guide holes, each configured to guide a surgical pin” and they have “a position based on

anatomical information of the joint of the patient to facilitate the placement of an articular repair

system when the internal surface of the mold is aligned with the joint of the patient.” Ex. B at

Claim 1. During a surgical procedure using the Persona® system, the instrument guides of the

Accused Knee Instruments are placed on the ends of the femur and tibia “and have pin holes to

allow the surgeon to precisely insert reference pins . . . that set the position of the cut guides.”

Ex. F at INTRO.1. The location of the pin holes is based on the particular characteristics of a

patient’s joint. By using the pins based on the Accused Knee Instruments, the proper placement

of the Accused Knee Implant based on the preoperative plan is assured.

        47.     Lastly, claim 1 of the ’304 Patent recites that the “articular repair system has a

predetermined rotation angle and . . . the position is based on the predetermined rotation angle.”

Ex. B at Claim 1. The Accused Knee Instruments and Accused Knee Implants involve

“[i]nteractive, 3D virtual surgeon planning [that] enhances visualization of patient anatomy and

implant position” and the “[v]irtual planning attributes are embodied in patient specific, 3D

printed guides.” See https://www.zimmerbiomet.com/medical-

professionals/knee/product/personalized-guides.html. Upon information and belief, this planning

includes aligning the pin holes of the Accused Knee Instrument guide based on the desired

positioning and rotation of the implant. During surgery, the Persona® system uses an “optional

Tibial Rotational Guide . . . to set the axial rotation of the tibial component.” Ex. F at INTRO.1.

        48.     The other Accused Knee Instruments and Accused Knee Implants infringe the

’304 Patent in a similar manner. Upon information and belief, the different Accused Knee



                                                  13
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 14 of 37 PageID #: 570



Instruments and Accused Knee Implants function in a manner substantially similar to those in

and used with Zimmer Biomet’s Persona® system.

       49.      The Accused Shoulder Instruments and Accused Shoulder Implants also infringe

the ‘304 Patent. As an example, Zimmer Biomet’s SignatureTM Glenoid System is discussed in

detail below.

       50.      As stated above, claim 1 of the ’304 Patent recites “[a] surgical instrument for use

in surgically repairing a joint of a patient” and the Accused Shoulder Instrument of the

SignatureTM Glenoid System is a “patient-specific surgical positioning guide which offers a

unique and tailored approach to shoulder arthroplasty” which “us[es] three dimensional CT

imaging technology” such that the “guides are created and based upon each patients’ unique

anatomy.” Ex. G at 3. Claim 1 of the ’304 Patent requires the instrument to have “a mold

having an internal surface that includes joint information derived from image data of the joint of

the patient.” Ex. B at Claim 1. The Accused Shoulder Instrument of the SignatureTM Glenoid

System is a “patient-specific surgical positioning guide” designed by using “three dimensional

CT imaging.” Ex. G at 3.

       51.      Additionally, the Accused Shoulder Instrument of the SignatureTM Glenoid

System has “two or more guide holes, each configured to guide a surgical pin,” as demonstrated

in the images below. Ex. B at Claim 1.




                                                 14
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 15 of 37 PageID #: 571




Ex. G at 3.




https://www.zimmerbiomet.com/medical-professionals/shoulder/product/signature-glenoid-

technology.html.

       52.     Claim 1 of the ’304 Patent also requires that “at least one of the two or more

guide holes has a position based on anatomical information of the joint of the patient to facilitate

the placement of an articular repair system when the internal surface of the mold is aligned with

the joint of the patient.” Ex. B at Claim 1. The Accused Shoulder Instruments of the

SignatureTM Glenoid System involves “guides [that] are created and based upon each patients’


                                                 15
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 16 of 37 PageID #: 572



unique anatomy, offering personalized patient care” and development of “a bone model created

from each patients’ unique anatomy.” Ex. G at 3. When seated on the shoulder, use of the

guides allows for precise placement of the Accused Shoulder Implant based on the preoperative

plan.

        53.    Lastly, the “articular repair system has a predetermined rotation angle and . . . the

position is based on the predetermined rotation angle.” The interactive preoperative planning

performed in connection with the SignatureTM Glenoid System “details the suggested position,

orientation and size of each implant,” which includes its rotation. Ex. G at 4. Upon information

and belief, the guide holes of the Accused Shoulder Instrument are positioned based on and take

into account the rotation angle of the Accused Shoulder Implant.

        54.    The other Accused Shoulder Instruments and Accused Shoulder Implants infringe

the ’304 Patent in a similar manner. Upon information and belief, the different Accused

Shoulder Instruments and Accused Shoulder Implants function in a manner substantially similar

to those in Zimmer Biomet’s SignatureTM Glenoid System.

        55.    The Accused Hip Instrument and Accused Hip Implants similarly infringe claim 1

of the ’304 Patent. Claim 1 of the ’304 Patent recites “[a] surgical instrument for use in

surgically repairing a joint of a patient” and the Accused Hip Instrument is a “patient-specific

instrument[] used to assist with acetabular cup positioning during hip replacement surgery.” Ex.

H at 1. Claim 1 of the ’304 Patent requires the instrument to have “a mold having an internal

surface that includes joint information derived from image data of the joint of the patient.” Ex. B

at Claim 1. The Accused Hip Instrument relies on “anatomical landmarks of the pelvis that are

clearly identifiable on preoperative imaging screens.” Ex. H at 1.



                                                16
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 17 of 37 PageID #: 573



        56.      Additionally, the Accused Hip Instrument, has “two or more guide holes, each

configured to guide a surgical pin” (Ex. B at Claim 1), as shown below. Ex. I at 3.




Additionally, “at least one of the two or more guide holes has a position based on anatomical

information of the joint of the patient to facilitate the placement of an articular repair system

when the internal surface of the mold is aligned with the joint of the patient.” Ex. B at Claim 1.

According to the product brochure, “[p]ins are placed using the patient-specific guides to register

the preoperative plan to the patient” and the instrument system “allows the surgeon to accurately

position cup placement,” i.e. the Accused Hip Implant, “based on the patient’s unique anatomy.”

Ex. I at 3, 5.

        57.      Lastly, claim 1 of the ’304 Patent requires that “the articular repair system has a

predetermined rotation angle and wherein the position is based on the predetermined rotation

angle.” Ex. B at Claim 1. The brochure for the Accused Hip Implants states that the

preoperative planning “provides a multitude of preoperative visualization options to fine-tune
                                               17
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 18 of 37 PageID #: 574



implant size and position,” including rotation, “and generate SignatureTM positioning guides.”

Ex. I at 4. Upon information and belief, the position of the pin holes of the Accused Hip

Instrument is determined based on the rotation angle of the Accused Hip Implants.

       58.      Zimmer Biomet’s infringing activities violate one or more subsections of 35

U.S.C. § 271.

       59.      Zimmer Biomet has also actively induced, and continues to actively induce,

others to infringe at least claim 1 of the ’304 Patent in violation of 35 U.S.C. § 271(b) by

causing, instructing, urging, encouraging and/or aiding others to directly infringe at least claim 1

of the ’304 Patent by making, using, offering to sell, selling, and/or importing in and into the

United States the infringing Accused Knee Instruments and Accused Knee Implants, Accused

Shoulder Instruments and Accused Shoulder Implants, and Accused Hip Instrument and Accused

Hip Implants, as detailed above. Zimmer Biomet’s active inducement has included and/or will

include, for example and without limitation, marketing, selling, and offering to sell the Accused

Knee Instruments and Accused Knee Implants, Accused Shoulder Instruments and Accused

Shoulder Implants, and Accused Hip Instrument and Accused Hip Implants, providing

instructions on how to use the Accused Knee Instruments and Accused Knee Implants, Accused

Shoulder Instruments and Accused Shoulder Implants, and Accused Hip Instrument and Accused

Hip Implants, selling instrumentation or devices for use with the Accused Knee Instruments and

Accused Knee Implants, Accused Shoulder Instruments and Accused Shoulder Implants, and

Accused Hip Instrument and Accused Hip Implants, and promoting the use of the Accused Knee

Instruments and Accused Knee Implants, Accused Shoulder Instruments and Accused Shoulder

Implants, and Accused Hip Instrument and Accused Hip Implants. For example, Zimmer

Biomet has encouraged and/or will encourage customers including scientists, researchers, and

                                                 18
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 19 of 37 PageID #: 575



health care professionals to use the Accused Knee Instruments and Accused Knee Implants,

Accused Shoulder Instruments and Accused Shoulder Implants, and Accused Hip Instrument and

Accused Hip Implants by means of marketing materials and videos. Zimmer Biomet also has

instructed and/or will instruct customers on how to use the Accused Knee Instruments and

Accused Knee Implants, Accused Shoulder Instruments and Accused Shoulder Implants, and

Accused Hip Instrument and Accused Hip Implants by means of product manuals.

       60.     Zimmer Biomet has also contributed, and continues to contribute, to its

customers’ direct infringement of the ’304 Patent in violation of 35 U.S.C. § 271(c) by providing

the Accused Knee Instruments, Accused Shoulder Instruments, and Accused Hip Instrument in

conjunction with, respectively, the Accused Knee Implants, Accused Shoulder Implants, and

Accused Hip Implants, which are not suitable for any substantial non-infringing use. For

example, the only use for the accused instruments that have a surface that includes patient-

specific joint information is as part of a pre-planned knee, shoulder, or hip replacement surgery

as detailed above. This use infringes at least claim 1 of the ‘304 Patent.

       61.     Zimmer Biomet became aware of the application leading to the ‘129 Patent, as

well as other Conformis patents in the same family, at least as of March 2011, when Conformis

presented Zimmer Biomet with information about its patent portfolio. Upon information and

belief, Zimmer Biomet kept track of patents in Conformis’s portfolio. Specifically, Zimmer

Biomet knew of the ‘304 Patent because it cited the patent in an Information Disclosure

Statement which was filed with the U.S. Patent and Trademark Office on November 26, 2015, in

U.S. patent application No. 14/330,758 (now U.S. Patent No. 9,345,551). Zimmer Biomet also

had notice of the ’304 Patent by the filing of the original Complaint. On information and belief,

Zimmer Biomet’s direct and indirect infringement of the ’304 Patent has been willful.

                                                19
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 20 of 37 PageID #: 576



       62.     Thus, upon information and belief, Zimmer Biomet knew about and/or was

willfully blind to the ‘304 Patent since the time it was issued and to the fact that Zimmer

Biomet’s actions have infringed and will infringe and have induced and contributed and will

induce and contribute to infringement of the ’304 Patent with the knowledge and intent that one

or more claims of the ’304 Patent be infringed. In any event, Zimmer Biomet had this

knowledge by the time of the filing of the original complaint in this action.

       63.     Conformis has suffered economic harm as a result of Zimmer Biomet’s infringing

activities in an amount to be proven at trial, but in no case less than a reasonably royalty.

              COUNT III: INFRINGEMENT OF U.S. PATENT NO. 9,186,161

       64.     Conformis repeats and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       65.     Zimmer Biomet has in the past and is presently making, using, offering for sale,

and/or selling patient-specific systems for knee surgery, hip surgery, and shoulder surgery that

directly infringes one or more claims of the ’161 Patent, literally or under the doctrine of

equivalents. These include the Accused Knee Instruments and Accused Knee Implants, Accused

Hip Instrument and Accused Hip Implants, and Accused Shoulder Instruments and Accused

Shoulder Implants.

       66.     Zimmer Biomet’s systems practice at least one claim of the ’161 Patent. For

example, claim 1 recites:

       A surgical system including an articular repair system and a surgical instrument for use in
       surgically repairing a joint of a patient, the surgical instrument comprising:

               a mold having an internal surface that includes joint information derived from
               image data of the joint of the patient;

               and two or more guide holes, each configured to guide a surgical pin,

                                                 20
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 21 of 37 PageID #: 577



               wherein at least one of the two or more guide holes has a position and/or
               orientation based on anatomical information of the joint of the patient to facilitate
               the placement of the articular repair system when the internal surface of the mold
               is aligned with the joint of the patient,

                       wherein the articular repair system has a predetermined rotation angle and
                       wherein the position and/or orientation is based on the predetermined
                       rotation angle.

       67.     As an example of an Accused Knee Instrument, Zimmer Biomet’s Persona®

system, is marketed as “THE PERSONALIZED KNEE SYSTEM” and is used in conjunction

with Accused Knee Implants. Ex. E at Cover. Claim 1 of the ’161 Patent recites a “surgical

system including an articular repair system and a surgical instrument for use in surgically

repairing a joint of a patient” that comprises “a mold having an internal surface that includes

joint information derived from image data of the joint of the patient.” Ex. C at Claim 1. The

Persona® system

       is indicated as an orthopedic instrument system to assist in the positioning of knee
       replacement components. It involves surgical planning software used pre-
       operatively to plan the surgical placement of the components on the basis of
       provided patient radiological images with identifiable placement anatomical
       landmarks, and surgical instrument components that include patient specific or
       customized guides fabricated on the basis of the surgical plan to precisely reference
       the placement of the implant components intra-operatively per the surgical plan.

Ex. F at INTRO.1. The Persona® system is used in conjunction with the Accused Knee

Implants.

       68.     Claim 1 of the ’161 Patent also requires that the claimed instrument have “two or

more guide holes, each configured to guide a surgical pin” and “ha[ve] a position and/or

orientation based on anatomical information of the” patient’s joint “to facilitate the placement of

the articular repair system when the internal surface of the mold is aligned with the” patient’s

joint. Ex. C at Claim 1. During the surgical procedure, the Accused Knee Instrument guides are

placed on the femur and tibia “and have pin holes to allow the surgeon to precisely insert
                                               21
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 22 of 37 PageID #: 578



reference pins . . . that set the position of the cut guides.” Ex. F at INTRO.1. The location of the

guide holes is based on the particular characteristics of a patient’s joint. By using the pins

inserted through the guide holes of the Accused Knee Instruments, the proper placement of the

Accused Knee Implant based on the preoperative plan is assured.

       69.      Lastly, claim 1 of the ’161 Patent requires that the “articular repair system” has “a

predetermined rotation angle” and further that the “the position and/or orientation is based on the

predetermined rotation angle.” Ex. C at Claim 1. The Accused Knee Instruments and Accused

Knee Implants involve “[i]nteractive, 3D virtual surgeon planning [that] enhances visualization

of patient anatomy and implant position” and the “[v]irtual planning attributes are embodied in

patient specific, 3D printed guides.” See https://www.zimmerbiomet.com/medical-

professionals/knee/product/personalized-guides.html. Upon information and belief, this planning

includes aligning the guide holes of the Accused Knee Instrument guide based on the desired

positioning and rotation angle of the implant determined preoperatively. During surgery, the

Persona® system uses an “optional Tibial Rotational Guide . . . to set the axial rotation of the

tibial component.” Ex. F at INTRO.1.

       70.      The other Accused Knee Instruments and Accused Knee Implants infringe the

’161 Patent in a similar manner. Upon information and belief, the different Accused Knee

Instruments and Accused Knee Implants function in a manner substantially similar to those in

and used with Zimmer Biomet’s Persona® system.

       71.      The Accused Shoulder Instruments and Accused Shoulder Implants also infringe

the ‘161 Patent. As an example, Zimmer Biomet’s SignatureTM Glenoid System is discussed in

detail below.



                                                 22
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 23 of 37 PageID #: 579



        72.    As stated above, claim 1 of the ’161 Patent recites “[a] surgical system including

an articular repair system and a surgical instrument for use in surgically repairing a joint of a

patient.” Ex. C at Claim 1. The Accused Shoulder Instruments of the SignatureTM Glenoid

System, as used with the Accused Shoulder Implants, comprise a “patient-specific surgical

positioning guide which offers a unique and tailored approach to shoulder arthroplasty” based on

the Accused Shoulder Implants, and which “us[es] three dimensional CT imaging technology”

such that the “guides are created and based upon each patients’ unique anatomy.” Ex. G at 3.

Claim 1 of the ’161 Patent requires the instrument to have “a mold having an internal surface

that includes joint information derived from image data of the joint of the patient.” Ex. C at

Claim 1. The Accused Shoulder Instrument of the SignatureTM Glenoid System is a “patient-

specific surgical positioning guide” designed by using “three dimensional CT imaging.” Ex. G

at 3.

        73.    Additionally, the Accused Shoulder Instrument of the SignatureTM Glenoid

System has “two or more guide holes, each configured to guide a surgical pin,” as demonstrated

in the image below. Ex. C at Claim 1.




Ex. G at 3.

                                                 23
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 24 of 37 PageID #: 580




https://www.zimmerbiomet.com/medical-professionals/shoulder/product/signature-glenoid-

technology.html. Claim 1 of the ’161 Patent also requires that “at least one of the two or more

guide holes has a position and/or orientation based on anatomical information of the joint of the

patient to facilitate the placement of an articular repair system when the internal surface of the

mold is aligned with the joint of the patient.” Ex. C at Claim 1. The Accused Shoulder

Instruments of the SignatureTM Glenoid System includes “guides [that] are created and based

upon each patients’ unique anatomy, offering personalized patient care” and development of “a

bone model created from each patients’ unique anatomy.” Ex. G at 2-3. The location of the

guide holes is based on the particular characteristics of a patient’s joint. By using the pins

inserted through the guide holes of the Accused Shoulder Instruments, the proper placement of

the Accused Shoulder Implant based on the preoperative plan is assured.

       74.     Lastly, claim 1 of the ’161 Patent requires that the “articular repair system has a

predetermined rotation angle and . . . the position and/or orientation is based on the

predetermined rotation angle.” Ex. C at Claim 1. The interactive preoperative planning

performed in connection with the SignatureTM Glenoid System “details the suggested position,

                                                 24
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 25 of 37 PageID #: 581



orientation and size of each implant.” Ex. G at 4. Upon information and belief, this planning

includes aligning the guide holes of the Accused Shoulder Instrument based on the desired

positioning and rotation angle of the implant determined preoperatively.

       75.     The other Accused Shoulder Instruments and Accused Shoulder Implants infringe

the ’161 Patent in a similar manner. Upon information and belief, the different Accused

Shoulder Instruments and Accused Shoulder Implants function in a manner substantially similar

to those in Zimmer Biomet’s SignatureTM Glenoid System.

       76.     The Accused Hip Instrument and Accused Hip Implants similarly infringe claim 1

of the ’161 Patent. Claim 1 of the ’161 Patent recites “[a] surgical system including an articular

repair system and a surgical instrument for use in surgically repairing a joint of a patient.” Ex. C

at Claim 1. The Accused Hip Instrument used in conjunction with the Accused Hip Implants is a

“surgical system including an articular repair system and a “patient-specific instrument[] used to

assist with acetabular cup positioning during hip replacement surgery.” Ex. H at 1. Claim 1 of

the ’161 Patent requires the instrument to have “a mold having an internal surface that includes

joint information derived from image data of the joint of the patient.” Ex. C at Claim 1. The

Accused Hip Instrument relies on “anatomical landmarks of the pelvis that are clearly

identifiable on preoperative imaging screens.” Ex. H at 1.

       77.     Additionally, the Accused Hip Instrument, has “two or more guide holes, each

configured to guide a surgical pin” (Ex. C at Claim 1), as shown below. Ex. I at 5.




                                                 25
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 26 of 37 PageID #: 582




Additionally, “at least one of the two or more guide holes has a position based on anatomical

information of the joint of the patient to facilitate the placement of an articular repair system

when the internal surface of the mold is aligned with the joint of the patient.” Ex. C at Claim 1.

According to the brochure, “[p]ins are placed using the patient-specific guides to register the

preoperative plan to the patient” and the instrument system “allows the surgeon to accurately

position cup placement based on the patient’s unique anatomy.” Ex. I at 3, 5. The location of

the guide holes is based on the particular characteristics of a patient’s joint. By using the pins

inserted through the guide holes of the Accused Hip Instrument, the proper placement of the

Accused Hip Implants based on the preoperative plan is assured.

       78.     Lastly, claim 1 of the ’161 Patent requires that “the articular repair system has a

predetermined rotation angle and wherein the position is based on the predetermined rotation

angle.” Ex. C at Claim 1. The brochure states that the preoperative planning “provides a

multitude of preoperative visualization options to fine-tune implant size and position and
                                                26
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 27 of 37 PageID #: 583



generate SignatureTM positioning guides.” Ex. I at 4. Upon information and belief, this planning

includes aligning the guide holes of the Accused Hip Instrument based on the desired positioning

and rotation angle of the implant determined preoperatively.

       79.      Zimmer Biomet’s infringing activities violate one or more subsections of 35

U.S.C. § 271.

       80.      Zimmer Biomet has also actively induced, and continues to actively induce,

others to infringe at least claim 1 of the ’161 Patent in violation of 35 U.S.C. § 271(b) by

causing, instructing, urging, encouraging and/or aiding others to directly infringe at least claim 1

of the ’161 Patent by making, using, offering to sell, selling, and/or importing in and into the

United States the infringing Accused Knee Instruments and Accused Knee Implants, Accused

Shoulder Instruments and Accused Shoulder Implants, and Accused Hip Instrument and Accused

Hip Implants, as detailed above. Zimmer Biomet’s active inducement has included and/or will

include, for example and without limitation, marketing, selling, and offering to sell the Accused

Knee Instruments and Accused Knee Implants, Accused Shoulder Instruments and Accused

Shoulder Implants, and Accused Hip Instrument and Accused Hip Implants, providing

instructions on how to use the Accused Knee Instruments and Accused Knee Implants, Accused

Shoulder Instruments and Accused Shoulder Implants, and Accused Hip Instrument and Accused

Hip Implants, selling instrumentation or devices for use with the Accused Knee Instruments and

Accused Knee Implants, Accused Shoulder Instruments and Accused Shoulder Implants, and

Accused Hip Instrument and Accused Hip Implants, and promoting the use of the Accused Knee

Instruments and Accused Knee Implants, Accused Shoulder Instruments and Accused Shoulder

Implants, and Accused Hip Instrument and Accused Hip Implants. For example, Zimmer

Biomet has encouraged and/or will encourage customers including scientists, researchers, and

                                                 27
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 28 of 37 PageID #: 584



health care professionals to use the Accused Knee Instruments and Accused Knee Implants,

Accused Shoulder Instruments and Accused Shoulder Implants, and Accused Hip Instrument and

Accused Hip Implants by means of marketing materials and videos. Zimmer Biomet also has

instructed and/or will instruct customers on how to use the Accused Knee Instruments and

Accused Knee Implants, Accused Shoulder Instruments and Accused Shoulder Implants, and

Accused Hip Instrument and Accused Hip Implants by means of product manuals.

       81.     Zimmer Biomet has also contributed, and continues to contribute, to its

customers’ direct infringement of the ’161 Patent in violation of 35 U.S.C. § 271(c) by providing

the Accused Knee Instruments, Accused Shoulder Instruments, and Accused Hip Instrument in

conjunction with, respectively, the Accused Knee Implants, Accused Shoulder Implants, and

Accused Hip Implants, which are not suitable for any substantial non-infringing use. For

example, the only use for the accused instruments that have a surface that includes patient-

specific joint information is as part of a pre-planned knee, shoulder, or hip replacement surgery

as detailed above. This use infringes at least claim 1 of the ‘161 Patent.

       82.     Zimmer Biomet became aware of Conformis patents in the same family as the

‘161 Patent at least as of March 2011, when Conformis presented Zimmer Biomet with

information about its patent portfolio. Upon information and belief, Zimmer Biomet kept track

of patents in Conformis’s portfolio. Specifically, Zimmer Biomet knew of the ‘161 Patent

because it cited a priority application U.S. Application Number 12/048,764, in an Information

Disclosure Statement which was filed with the U.S. Patent and Trademark Office on November

26, 2015, in U.S. patent application No. 14/330,758 (now U.S. Patent No. 9,345,551 B2).

Zimmer Biomet also had notice of the ’161 Patent by the filing of the original Complaint. On



                                                 28
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 29 of 37 PageID #: 585



information and belief, Zimmer Biomet’s direct and indirect infringement of the ’161 Patent has

been willful.

       83.      Thus, upon information and belief, Zimmer Biomet knew about and/or was

willfully blind to the ‘161 Patent since the time it was issued and to the fact that Zimmer

Biomet’s actions have infringed and will infringe and have induced and contributed and will

induce and contribute to infringement of the ’161 Patent with the knowledge and intent that one

or more claims of the ’161 Patent be infringed. In any event, Zimmer Biomet had this

knowledge by the time of the filing of the original complaint in this action.

       84.      Conformis has suffered economic harm as a result of Zimmer Biomet’s infringing

activities in an amount to be proven at trial, but in no case less than a reasonably royalty.

                COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 9,295,482

       85.      Conformis repeats and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       86.      Zimmer Biomet has in the past and is presently making, using, offering for sale,

and/or selling patient-specific systems for knee surgery and hip surgery that directly infringe one

or more claims of the ’482 Patent, literally or under the doctrine of equivalents. These include

the Accused Knee Instruments and Accused Knee Implants and Accused Hip Instrument and

Accused Hip Implants.

       87.      Zimmer Biomet’s systems practice at least one claim of the ’482 Patent. For

example, claim 1 recites:

       A joint arthroplasty system for repairing a diseased or damaged joint of a patient
       comprising:

                an implant; and


                                                 29
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 30 of 37 PageID #: 586



               a patient-specific surgical instrument configured to facilitate the placement of the
               implant into the diseased or damaged joint, the instrument comprising:

                       a patient-specific surface for engaging a corresponding portion of the
                       diseased or damaged joint,

                               the patient-specific surface including cartilage information derived
                               from image data of the diseased or damaged joint,

                                       wherein the corresponding portion of the diseased or
                                       damaged joint includes an osteophyte,

                                       wherein the patient-specific surface references the
                                       osteophyte when the patient-specific surface is engaged and
                                       aligned with the corresponding portion of the diseased or
                                       damaged joint; and

                                       a guide sized and shaped to accommodate a surgical tool,
                                       wherein the guide has a position and orientation relative to
                                       the patient-specific surface to provide a predetermined path
                                       for the surgical tool.

       88.     As an example of an Accused Knee Instrument, Zimmer Biomet’s Persona®

system, is marketed as “THE PERSONALIZED KNEE SYSTEM” and is used in conjunction

with Accused Knee Implants. Ex. E at Cover. Claim 1 of the ’482 Patent recites “[a] joint

arthroplasty system for repairing a diseased or damaged joint” comprising “an implant” and “a

patient-specific surgical instrument . . . to facilitate the placement of the implant” and “engage a

corresponding portion” of the joint. Ex. D at Claim 1. The Persona® system

       is indicated as an orthopedic instrument system to assist in the positioning of knee
       replacement components. It involves surgical planning software used pre-
       operatively to plan the surgical placement of the components on the basis of
       provided patient radiological images with identifiable placement anatomical
       landmarks, and surgical instrument components that include patient specific or
       customized guides fabricated on the basis of the surgical plan to precisely reference
       the placement of the implant components intra-operatively per the surgical plan.

Ex. F at INTRO.1. The Persona® system is used in conjunction with Accused Knee Implants.



                                                 30
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 31 of 37 PageID #: 587



        89.     In addition, claim 1 of the ’482 Patent recites that the “patient-specific surface” of

the Accused Knee Instrument includes “cartilage information derived from image data” and that

the portion of the joint “includes [and references] an osteophyte.” Ex. D at Claim 1. The

operator of the Persona® system is instructed “not [to] remove osteophytes or cartilage from the

femur” or tibia when using the instrument. Ex. F at 2, 9. On information and belief, the patient-

specific surface of the Accused Knee Instruments therefore is designed based on osteophytes and

references the osteophytes when positioned or placed on the corresponding portion of the

patient’s joint. See Ex. F at INTRO.1.

        90.     Lastly, claim 1 of the ’482 Patent recites that the guide is “sized and shaped to

accommodate a surgical tool, wherein the guide has a position and orientation relative to the

patient-specific surface to provide a predetermined path for the surgical tool.” Ex. D at Claim 1.

During the surgical procedure, the Accused Knee Instruments are placed on the femur and tibia

“and have pin holes to allow the surgeon to precisely insert reference pins . . . that set the

position of the cut guides.” Id. The location of the pin holes is based on the particular

characteristics of a patient’s joint, and this is located in a position and orientation relative to the

patient-specific surface of the tool so as to allow successful surgery. The technique guide

instructs the operator that a 3.2mm drill bit and pin/screw are used during the procedure. Id. at

4-5. As depicted in the image below, the Persona® system guide provides a “predetermined path

for the surgical tool.” Ex. D at Claim 1; Ex. F at 4.




                                                   31
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 32 of 37 PageID #: 588




       91.     The other Accused Knee Instruments and Accused Knee Implants infringe the

’482 Patent in a similar manner. Upon information and belief, the different Accused Knee

Instruments and Accused Knee Implants function in a manner substantially similar to those in

and used with Zimmer Biomet’s Persona® system.

       92.     The Accused Hip Instrument and Accused Hip Implants also infringe the ‘482

Patent. Claim 1 of the ’482 Patent recites “[a] joint arthroplasty system for repairing a diseased

or damaged joint of a patient. Ex. D at Claim 1. The hip products use a “patient-specific

instrument[] used to assist with acetabular cup positioning during hip replacement surgery.” Ex.

H at 1. As recited in claim 1 of the ’482 Patent, the Accused Hip Instrument used in conjunction

with the Accused Hip Implants comprises an “implant” and “a patient-specific surgical

instrument configured to facilitate the placement of the implant into the diseased or damaged

joint.” Ex. D at Claim 1.

       93.     Claim 1 of the ’482 Patent requires that the instrument includes “a patient-specific

surface for engaging a corresponding portion of the diseased or damaged joint.” Id. The

                                                32
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 33 of 37 PageID #: 589



Accused Hip Instrument is placed on the patient’s diseased or damaged joint. “Pins are placed

using the patient-specific guides [of the Accused Hip Instrument] to register the preoperative

plan to the patient.” Ex. I at 5. Claim 1 of the ’482 Patent further requires that the “patient-

specific surface include[es] cartilage information derived from image data” of the patient’s joint.

Ex. D at Claim 1. The Accused Hip Instrument uses MRI imaging to prepare the patient-specific

surfaces. Ex. I at 4. On information and belief, the MRI imaging provides cartilage information

about the patient’s joint. Indeed, the Accused Hip Instrument guides are “designed to reference

off of . .. cartilage.” Ex. J at 3.

        94.     As required by claim 1 of the ’482 Patent, as noted above, the Accused Hip

Instrument guides are “designed to reference off of bone and cartilage. Therefore, do not remove

the osteophytes in the areas where the guides will be placed.” Ex. J at 3. During surgery, the

guide is placed on the patient’s diseased or damaged joint. Accordingly, the patient-specific

surface of the Accused Hip Instrument “references the osteophyte when the patient-specific

surface is engaged and aligned with the corresponding portion of the diseased or damaged joint,”

as required by the claim. Ex. D at Claim 1.

        95.     Lastly, claim 1 requires that the instrument include “a guide sized and shaped to

accommodate a surgical tool, wherein the guide has a position and orientation relative to the

patient-specific surface to provide a predetermined path for the surgical tool.” Ex. D at Claim 1.

The hip surgical technique brochure instructs insertion of “a surgical tool,” i.e., drill pins, (id.)

“through the drill sleeve and two guide holes.” Ex. J at 4. The location of the guide holes is

based on the particular characteristics of a patient’s joint, and this is located in a position and

orientation relative to the patient-specific surface of the tool so as to allow for successful surgery.



                                                  33
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 34 of 37 PageID #: 590



       96.      Zimmer Biomet’s infringing activities violate one or more subsections of 35

U.S.C. § 271.

       97.      Zimmer Biomet has also actively induced, and continues to actively induce,

others to infringe at least claim 1 of the ’482 Patent in violation of 35 U.S.C. § 271(b) by

causing, instructing, urging, encouraging and/or aiding others to directly infringe at least claim 1

of the ’482 Patent by making, using, offering to sell, selling, and/or importing in and into the

United States the infringing Accused Knee Instruments and Accused Knee Implants and Accused

Hip Instrument and Accused Hip Implants, as detailed above. Zimmer Biomet’s active

inducement has included and/or will include, for example and without limitation, marketing,

selling, and offering to sell the Accused Knee Instruments and Accused Knee Implants and

Accused Hip Instrument and Accused Hip Implants, providing instructions on how to use the

Accused Knee Instruments and Accused Knee Implants and Accused Hip Instrument and

Accused Hip Implants, selling instrumentation or devices for use with the Accused Knee

Instruments and Accused Knee Implants and Accused Hip Instrument and Accused Hip

Implants, and promoting the use of the Accused Knee Instruments and Accused Knee Implants

and Accused Hip Instrument and Accused Hip Implants. For example, Zimmer Biomet has

encouraged and/or will encourage customers including scientists, researchers, and health care

professionals to use the Accused Knee Instruments and Accused Knee Implants and Accused

Hip Instrument and Accused Hip Implants by means of marketing materials and videos. Zimmer

Biomet also has instructed and/or will instruct customers on how to use the Accused Knee

Instruments and Accused Knee Implants and Accused Hip Instrument and Accused Hip Implants

by means of product manuals.



                                                 34
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 35 of 37 PageID #: 591



       98.      Zimmer Biomet has also contributed, and continues to contribute, to its

customers’ direct infringement of the ’482 Patent in violation of 35 U.S.C. § 271(c) by providing

the Accused Knee Instruments and Accused Hip Instrument in conjunction with, respectively,

the Accused Knee Implants and Accused Hip Implants, which are not suitable for any substantial

non-infringing use. For example, the only use for the accused instruments that have a surface

that includes patient-specific joint information is as part of a pre-planned knee or hip

replacement surgery as detailed above. This use infringes at least claim 1 of the ‘482 Patent.

       99.      Zimmer Biomet became aware of Conformis patents in the same family as the

‘482 Patent at least as of March 2011, when Conformis presented Zimmer Biomet with

information about its patent portfolio. Upon information and belief, Zimmer Biomet kept track

of patents in Conformis’s portfolio. Specifically, Zimmer Biomet knew of the ‘482 Patent

because it cited a priority application, U.S. Application Number 12/048,764, in an Information

Disclosure Statement which was filed with the U.S. Patent and Trademark Office on November

26, 2015, in U.S. patent application No. 14/330,758 (now U.S. Patent No. 9,345,551 B2).

Zimmer Biomet also had notice of the ’482 Patent by the filing of the original Complaint. On

information and belief, Zimmer Biomet’s direct and indirect infringement of the ’482 Patent has

been willful.

       100.     Thus, upon information and belief, Zimmer Biomet knew about and/or was

willfully blind to the ‘482 Patent since the time it was issued and to the fact that Zimmer

Biomet’s actions have infringed and will infringe and have induced and contributed and will

induce and contribute to infringement of the ’482 Patent with the knowledge and intent that one

or more claims of the ’482 Patent be infringed. In any event, Zimmer Biomet had this

knowledge by the time of the filing of the original complaint in this action.

                                                 35
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 36 of 37 PageID #: 592



       101.    Conformis has suffered economic harm as a result of Zimmer Biomet’s infringing

activities in an amount to be proven at trial, but in no case less than a reasonably royalty.

                                         PRAYER FOR RELIEF


              WHEREFORE, Conformis respectfully requests the following relief:

       A.      The entry of a judgment in favor of Conformis, and against Zimmer Biomet, that

Zimmer Biomet has directly infringed and induced and contributed to infringement of one or

more claims of the ʼ129 Patent, the ’304 Patent, the ’161 Patent, and the ’482 Patent;

       B.      The entry of a judgment in favor of Conformis, and against Zimmer Biomet, that

Zimmer Biomet has willfully infringed one or more claims of the ʼ129 Patent, the ’304 Patent,

the ’161 Patent, and the ’482 Patent;

       C.      The entry of a judgment awarding Conformis all damages resulting from Zimmer

Biomet’s infringement, including Conformis’ lost profits and no less than a reasonable royalty,

and that such amount be trebled based on Zimmer Biomet’s willful infringement;

       D.      The entry of a judgment declaring that this is an exceptional case and awarding

Conformis its attorneys’ fees in this matter pursuant to 35 U.S.C. § 285;

       E.      The entry of a judgment in favor of Conformis, and against Zimmer Biomet, that

interest, costs, and expenses be awarded in favor of Conformis; and

       F.      That this Court order such other relief as the Court may deem just and proper,

including injunctive relief.

                                         JURY DEMAND

       Conformis hereby demands trial by jury in this action on all issues so triable.




                                                 36
Case 1:19-cv-01528-RGA Document 19 Filed 02/03/20 Page 37 of 37 PageID #: 593




 Dated: February 3, 2020                        YOUNG CONAWAY STARGATT & TAYLOR LLP

 OF COUNSEL:                                    /s/ Robert M. Vrana
                                                Karen L. Pascale (#2903) [kpascale@ycst.com]
 Matthew M. Wolf                                Robert M. Vrana (#5666) [rvrana@ycst.com]
 Paul Margulies                                 Rodney Square
 Michael Gershoni                               1000 North King Street
 Victoria L. Reines*                            Wilmington, DE 19801
 ARNOLD & PORTER KAYE SCHOLER LLP               Telephone: (302) 571-6600
 601 Massachusetts Ave., NW
 Washington, DC 20001                           Attorneys for Comformis, Inc.
 Telephone: (202) 942-5000
 Matthew.Wolf@arnoldporter.com
 Paul.Margulies@arnoldporter.com
 Michael.Gershoni@arnoldporter.com
 Victoria.Reines@arnoldporter.com

 * Admitted only in New York; practicing
 law in the District of Columbia during the
 pendency of her application for admission to
 the D.C. Bar and under the supervision of
 lawyers of the firm who are members in
 good standing of the D.C. Bar.




                                                37
